Citation Nr: 1035734	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946.  The Veteran died in November 2002.  The appellant is 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A January 2003 statement from the appellant 
has been construed as a timely notice of disagreement with this 
decision.

In an April 2008 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  While 
the matter was pending before the Court, in May 2009, the 
appellant's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the Joint 
Motion, the parties indicated that a remand was necessary because 
the Board did not satisfy VA's duty to assist.  Specifically, the 
parties indicated that VA should have attempted to obtain the 
Veteran's records from the Social Security Administration which 
may be pertinent to the appellant's case.  See the May 2009 Joint 
Motion, page 2.  

In a May 2009 Order, the Court vacated the Board's April 2008 
decision and remanded the matter for readjudication in light of 
the Joint Motion. 

In September 2009, the Board remanded the appellant's claim for 
the specific purpose of obtaining the Veteran's records from the 
Social Security Administration.  A supplemental statement of the 
case was issued in June 2010 by the VA Appeals Management Center 
(AMC), which continued the denial of the claim.  The case is once 
again before the Board. 


FINDINGS OF FACT

1.  Service connection was not established for any disability 
during the Veteran's lifetime.

2.  The Veteran died in November 2002 from respiratory failure 
due to or as a consequence of sepsis syndrome of two weeks 
duration, due to or as a consequence of liver failure (with onset 
months earlier), initially demonstrated years after service, and 
not shown by competent and credible evidence to be related to 
active service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the Veteran's death. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Court Remand

The May 2009 Joint Motion, as adopted by the Court's May 2009 
Order, stated that VA failed to satisfy its duty to assist the 
appellant "because VA did not attempt to obtain records from the 
Social Security Administration."  See the Joint Motion, page 2. 

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision." The Board's 
analysis of the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death has been 
undertaken with that obligation in mind.

Stegall Concerns 

In September 2009, the Board remanded this case to the AMC in 
order to obtain the Veteran's records from the Social Security 
Administration.  In addition, the Board requested a medical nexus 
opinion be obtained.  The appellant's claim was then to be 
readjudicated.

As discussed in more detail below, the Social Security 
Administration has indicated that the Veteran's records have been 
destroyed.  VA has contacted the appellant in an effort to obtain 
any records that she might have.  No additional records have been 
received.  The medial nexus opinion requested by the Board was 
obtained in April 2010.  The appellant's claim was then 
readjudicated in the June 2008 supplemental statement of the case 
(SSOC).  Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]; see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although 
under Stegall VA is required to comply with remand orders, 
substantial compliance, not absolute compliance, is required].




The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Certain VCAA notice requirements may attach in the context of a 
cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a cause of death 
claim must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a death benefits claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a death 
benefits claim based on a condition not yet service-connected. 
The content of the VCAA letter will depend upon the information 
provided in the claimant's application.

In this case, service-connection was not in place for any 
disabilities suffered by the Veteran and properly tailored notice 
need not have included items (1) and (2) as listed above.  
Instead, the appellant's case turns on whether a condition not 
yet service-connected resulted in the Veteran's death, or Hupp 
element (3).  VCAA notice letters dated in March 2003, August 
2003, and September 2006, from the agency of original 
jurisdiction (AOJ) to the appellant, informed her of what 
evidence was required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  The Board 
observes that the aforementioned letters also provided the 
appellant with notice of the type of evidence necessary to 
establish an effective date in the event of award of the benefit 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the appellant in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate her 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, private 
medical records, statements from the appellant and a medical 
nexus opinion. 

As noted above, the May 2009 Joint Motion found deficiencies in 
VA's previous efforts to assist the appellant.  As was noted on 
page 2 of the Joint Motion, the record indicates that the Veteran 
was receiving Social Security Disability benefits, in part, due 
to a pulmonary disease.  While the November 2002 Certificate of 
Death listed the Veteran's immediate cause of death as 
respiratory failure, VA did not obtain the Veteran's records from 
the Social Security Administration.  In light of the Court Order, 
the Board remanded the Veteran's claim in an attempt to obtain 
any such records in September 2009. 

Following the Board's remand, the RO requested the Veteran's 
medical records from the Social Security Administration Records 
along with a copy of any decisions.  In October 2009, the Social 
Security Administration indicated that the Veteran's records had 
been destroyed.  The RO subsequently notified the appellant that 
such records were unavailable and requested she submit any 
records that she had.  No additional records were submitted.  
Because these records maintained by the SSA have been destroyed, 
and the appellant has not submitted any additional records, the 
Board believes that an additional remand to conduct a further 
search would be an exercise in futility.  Cf. Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile].

The Board has carefully reviewed the appellant's statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim. 

As the Board will discuss in detail in its analysis below, VA 
obtained a medical nexus opinion in April 2010.  The report of 
this opinion reflects that the VA physician reviewed the 
Veteran's past medical history and rendered an opinion consistent 
with the evidence of record.  Supporting rationale was provided 
for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board therefore concludes that the medical nexus opinion  is 
adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of her claim.  While the appellant 
requested a hearing with a Veterans Law Judge in her substantive 
appeal, she subsequently withdrew her hearing request in an 
October 2004 statement. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 



Service connection - cause of death

In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred or aggravated during 
such service, or one which was proximately due to, the result of, 
or aggravated by, a service-connected disability. See 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death. 38 C.F.R. § 3.312(a). 
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. See 38 C.F.R. § 
3.312(b).

Analysis

The November 2002 death certificate establishes that the cause of 
the Veteran's death was respiratory failure due to or as a 
consequence of sepsis syndrome, due to or as a consequence of 
liver failure.  During his lifetime, the Veteran had not had 
service connection established for any disability.  Accordingly, 
the only question before the Board is whether the Veteran's fatal 
respiratory failure, sepsis syndrome, and/ or liver failure was 
incurred in or aggravated by service, such that service 
connection would be warranted.  

As the Veteran's fatal sepsis syndrome was noted on his death 
certificate to have been of only 2 weeks duration, it was clearly 
initially manifested decades after service.  A review of the 
Veteran's service medical records does not demonstrate that he 
complained of, or was treated for, any liver disability.  

In the May 2009 Joint Motion, the parties noted that the Veteran 
was diagnosed with Catarrhal fever during service and that this 
"is an obsolete term used to describe a group of respiratory 
tract infections including the common cold, influenza, lobular 
and lobar pneumonia."  See the Joint Motion, page 2.  Authority 
for the definition of Catarrhal fever was not provided.  However, 
based on the definition provided by the parties which suggests 
that the Veteran had an in-service pulmonary disease, the Board 
requested a medical nexus opinion be obtained.  

In April 2010, after reviewing the Veteran's claims folder and 
medical literature, a VA physician observed that the Veteran was 
receiving treatment for Mycobacterium avium pneumonia and 
cavitary lung lesion prior to his death.  In his opinion, the 
physician stated that the Veteran's pneumonia infection and lung 
lesion, along with his death from respiratory failure, sepsis and 
liver failure are "less likely as not . . . a result of his in-
service [C]atarrhal fever and is at least as likely as not a 
result of an infections process from an organism found in the 
environment contracted and expressed many years post service."  
The physician indicated that the Veteran was more susceptible for 
an infection due to his non service-connected chronic obstructive 
pulmonary disease (COPD) and that it was unlikely "that the 
Veteran carried [an] infectious disease from separation from the 
Navy in [July 1946] with no clinical findings until shortly 
before his death and at least as likely as not that the infection 
was related to disease contracted and expressed many years post-
service."  It was also noted that the conditions leading to the 
Veteran's death were not aggravated by the Catarrhal fever the 
Veteran had during service. 

The Board notes that the April 2010 medical opinion, that the 
Veteran's in-service Catarrhal fever resolved prior to 
separation, is consistent with the evidence of record.  Indeed, 
the examiner from the Veteran's July 1946 discharge examination 
reported that the Veteran's respiratory system, bronchi, lungs, 
pleura, etc. were normal.  Moreover, the clinical evidence of 
record reflects that the first diagnosis of a respiratory/ 
pulmonary condition was in 1987, almost 40 years after his 
discharge from service.  The fatal liver failure was similarly 
initially demonstrated decades after service.  The Board notes 
that such a lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record 
does not contain any clinical opinion that etiologically relates 
the Veteran's respiratory failure, sepsis syndrome, or liver 
failure to any incident of the Veteran's service.

The Board acknowledges the appellant's contentions that the 
Veteran's documented in-service acute catarrhal fever was related 
to various respiratory conditions that the Veteran had 
experienced since service, including tuberculosis, chronic 
obstructive pulmonary disease, and the macrobacterium avium 
complex which ultimately led to his death.  In support of her 
contention is a June 2004 statement by Dr. M.E., one of the 
Veteran's treating physicians, who noted that the Veteran's 
Mycobacterium avium pneumonia was a "definite contributing 
factor [to the veteran's November 4, 2002 death] partly because 
of the potential for being an underlying cause of the liver 
dysfunction...some of the medicines used for treatment of 
Mycobacterium avium are also causative agents of liver 
dysfunction."

However, the Board, in reviewing the Veteran's service medical 
records, observes that there is no evidence that the Veteran's 
in-service catarrhal fever was, in fact, manifested by 
respiratory or pulmonary symptomatology.  Indeed, the April 1946 
service medical record which reflects the acute catarrhal fever 
diagnosis, shows that the Veteran only complained experiencing a 
sore throat and general malaise. Further, on the corresponding 
physical examination, the examiner noted only that the Veteran's 
throat was red and inflamed.  Moreover, although the examiner 
from the Veteran's July 1946 discharge examination reported that 
the Veteran had a history of acute catarrhal fever, he did not 
report a history of a respiratory or pulmonary illness or injury.  
Indeed, as noted above, he, in fact, indicated that the Veteran's 
respiratory system, bronchi, lungs, pleura, etc. were normal.  

As noted above, in the May 2009 Joint Motion the parties 
indicated that a catarrhal fever is "an obsolete term used to 
describe a group of respiratory tract infections."  In the April 
2010 medical opinion, a VA physician offered a more detailed 
explanation of catarrhal fever based on medical literature.  
Specifically, the VA physician stated that a "catarrhal fever is 
a previously used term used to describe a febrile illness" i.e., 
an illness with a fever.  According to the medical literature 
cited by the VA physician, the catarrhal phase is "the earliest 
phase at which patients present to the clinician, lasts seven to 
ten days and is clinically indistinguishable from a viral upper 
respiratory infection.  Rhinorrhea, lacrimation, conjunctival 
injection, malaise, low-grade fever, sneezing and a mild cough 
are characteristic."  The Board finds this definition from a 
medical professional to be significant because, as noted above, 
it explains why the Veteran could have been diagnosed with 
catarrhal fever and not had any pulmonary or respiratory 
symptomatology.  This definition is also consistent with the 
evidence of record, since the service treatment records indicate 
that the Veteran's catarrhal fever symptomatology was limited to 
a sore throat and malaise. 

Therefore, to the extent that the appellant contends that the 
Veteran's in service catarrhal fever was manifested by 
respiratory/ pulmonary symptomatology, the Board notes that the 
Veteran's contemporaneous service medical records establishes 
otherwise.  The appellant has not established that she is an 
expert in any related field, and she is therefore not competent 
to medically recharacterize any of the symptoms that the Veteran 
experienced in service with respect to his catarrhal fever. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
appellant's association of the Veteran's in-service catarrhal 
fever with his development of Mycobacterium avium pneumonia and 
subsequent fatal respiratory failure, sepsis syndrome, and liver 
failure will not be accorded any probative weight.

In conclusion, although, the appellant asserts that the Veteran's 
death was etiologically related to service, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  See Espiritu supra. The only 
medical evidence of record is to the effect that the Veteran did 
not have a service-connected disability that either caused or 
contributed substantially or materially to his death from 
respiratory failure, sepsis syndrome, and liver failure. 
Although, the Board is sympathetic to the appellant on the loss 
of her husband, and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision for 
her claim.  The Board has considered the doctrine of giving the 
benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.102 (2009), but it does not find 
that the evidence is of such approximate balance as to warrant 
its application.  Accordingly, the appellant's claim for service 
connection for the cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


